DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4, 7, 13, 15 – 21, 23, 24, 27 – 29, 32, 35, 37, 39, 44, 53, 59, 61, 65, and 73 are allowed. Claims 5, 6, 8 – 12, 14, 22, 25, 26, 30, 31, 33, 34, 36, 38, 40 – 43, 45 – 52, 54 – 58, 60, 62 – 64, 66 – 72, and 74 – 76 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method of monitoring a condition of at least one vehicle component, the method comprising: via one or more vehicular telemetry systems, operational data from the at least one vehicle component of at least one vehicles [[,]] determining operational component parameters from said operational data, said operational component parameters indicative of a current operation of said at least one vehicle components [[,]] performing a comparison between said operational component parameters [[with]] and predictive indicator parameters, wherein: said predictive indicator parameters are predetermined from historical operational life cycle use of at least one other vehicle component, said predictive indicator parameters include one or more statistical indicators and one or more signal indicators derived from the historical operational life cycle use, and performing the comparison comprises performing a comparison between the operational component parameters and a combination of the one or more statistical indicators and the one or more signal indicators, and determining the condition of the at least one vehicle component based upon [[a]] the comparison of said operational component parameters and said predictive indicator parameters, wherein the condition of the at least one vehicle component 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 39, A system configured to monitor a condition of at least one vehicle component, the system comprising: a telematics hardware device including a processor, memory, firmware and communications capability, and a remote device including a processor memory software and communications capability, said telematics hardware device configured to monitor the at least one vehicle component from at least one vehicle and log operational component data of said at least one vehicle component, said telematics hardware device configured to communicate a log of the operational component data to said remote device, said remote device configured to access a sample of the operational component data that includes operational data from the at least one vehicle component from at least one vehicle, said remote device configured to determine operational component parameters from said operational data, said operational component parameters indicative of a current operation of said at least one vehicle component, said remote device configured to perform a comparison between said operational component parameters [[with]] and predictive indicator parameters, wherein: said predictive indicator parameters are predetermined from historical operational life cycle use of at least one other vehicle component, said predictive indicator parameters include one or more statistical indicators and one or more signal indicators derived from the historical operational life cycle use, and performing the comparison comprises performing a comparison between the operational component parameters and a combination of the one or more statistical indicators and the one or more signal indicators, and said remote device configured to determine the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TYLER D PAIGE/Examiner, Art Unit 3661